DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 19, line 8 “the data received from the mechanical vibration sensors” lacks antecedent basis.  For purposes of the present examination “the signals received from the mechanical vibration sensors” is presumed to have been intended.  Clarification is required.  Claims 20-24 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 19.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29 rejected under 35 U.S.C. 103 as being unpatentable over 2018/0052210 to Piron et al. (Piron).

	Regarding claim 28, Piron discloses a method for characterising mechanical impacts to a magnet system, comprising:
receiving signals from  a vibration sensor attached to the magnet system (Piron, e.g., paragraph 31, a sensor device, such as a force device or an accelerometer, may be mounted on magnet housing 105 to detect the impact of an object hitting magnet housing 105);
	
	
	processing to categorize a detected vibration, wherein the detected vibration is categorized to identify a cause of the vibrations as one of (i) a first type of mechanical impact, (ii) a second type of mechanical impact, or (iii) interference in a magnetic field due to a nearby object not resulting in a mechanical impact (Piron, e.g., paragraph 31, Piron’s detection of the impact of an object hitting magnet housing 105 constitutes at least a categorization of the detected vibration as being caused by a first type of mechanical impact).

	Piron is not relied upon as explicitly disclosing receiving signals from vibration sensors (i.e., a plurality of vibration sensors versus a single vibration sensor).  Mere duplication of Piron’s vibration sensor would nonetheless have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for at least the reasons of improved reliability and/or increased vibration detection capability, and therefore is not considered to provide a patentable distinction over Piron.

converting the signals into digital representations of the signals, storing the digital representations of the signals and that the digital representations of the signals are the signals that are processed to categorize/identify a cause of the vibrations.  The examiner takes Official notice of the fact that digitizing analog signals using, for example, an analog-to-digital converter for subsequent acquisition, storage and analysis using a memory and digital processor/computer was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitations of converting the signals into digital representations of the signals and storing the digital representations of the signals, as well as processing the digital representations of the signals, does not patentably define over Piron when considered in light of the knowledge of one of ordinary skill in the art.

	Regarding claim 29, Piron discloses wherein the magnet system comprises a superconducting magnet (Piron, e.g., paragraph 30, superconducting wires powering the magnet).  Piron discloses that the magnet may be turned down in the event that a initiating quench of the superconducting magnet in response to the detected vibration or a detected coil voltage disturbance.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of US 2008/0164877 to Huang et al. (Huang).

	Regarding claim 19, Piron discloses a method for detecting anomalies in within a magnet system comprising comprising:
	receiving within the magnet system (Piron, e.g., paragraph 30);
	

	receiving signals from 

	Further, Piron at least suggests:
	processing and the data received from to categorize a detected variation in 
	wherein the detected variation in is categorized to identify a cause of the variations in  current as one of (i) a first type of mechanical impact, (ii) a second type of mechanical impact, or (iii) interference in a magnetic field due to a nearby object not resulting in a mechanical impact (see Piron as applied above, e.g., paragraphs 18, 30-31).

	Piron is not relied upon as explicitly disclosing: (1) that the superconducting wires powering a magnet are series-connected current-carrying superconducting coils; (2) receiving voltages from tapping points located electrically between superconducting coils within the magnet system; (3) converting the voltages into digital representations of the voltages; (4) storing the digital representations of the voltages; (5) that more than one mechanical vibration sensor is used; and (6) that the digital representations of the voltages are processed along with the mechanical vibration to categorize a detected variation in the voltages at the tapping points.

	In related art, Huang discloses a magnet system that includes series-connected current-carrying superconducting coils (Huang, e.g., Fig. 2 and paragraph 20, superconducting magnet 14 including series-connected current-carrying superconducting coils 18).  Huang discloses receiving voltages from tapping points located electrically between superconducting coils within the magnet system (Huang, e.g., Fig. 2 and paragraph 21, plurality of voltage taps 22 are electrically connected to the superconducting magnet 14 at nodes 16; each node 16 may be tapped such that a voltage across adjacent voltage taps 22 represents the voltage across one coil 18).  Huang discloses converting the voltages into digital representations of the voltages and storing the digital representations of the voltages (Huang, e.g., Fig. 2 and paragraphs 25-27, inductive voltage is acquired for each coil 18; also see Fig. 4 and paragraph 31, during normal superconducting operations, a voltage induced in superconducting magnet 14 is acquired 90; voltages induced in each coil 18 are acquired 90; voltages induced in the magnet coils 18 during normal superconducting operations may include, for example, a 0.1 Hz range signal waveform caused by moving metal and a signal waveform in the 10s Hz range caused by vibration; note that Huang must necessarily store the voltages, if only temporarily, in order to perform the disclosed analysis of the acquired voltages).  Importantly, Huang discloses that voltages from tapping points located electrically between superconducting coils have signal characteristics that uniquely differentiate between moving metal and vibration.



	Further, mere duplication of Piron’s vibration sensor would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for at least the reasons of improved reliability and/or increased vibration detection capability, and therefore is not considered to provide a patentable distinction over Piron.

	Moreover, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Piron to include receiving voltages from tapping points located electrically between superconducting coils within the magnet system, converting the voltages into digital representations of the voltages, storing the digital representations of the voltages, and such that that the digital representations of the .

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view Huang, and further in view of US 2007/0194790 to Graessner (Graessner).

	Regarding claim 20, Piron in view Huang is not relied upon as explicitly disclosing wherein the acts of storing the digital representations of the voltages and processing the digital representations of the voltages and the data received from the mechanical vibration sensors to categorize the detected variation in the voltages at the tapping points are performed in response to the detection of a voltage at the tapping points in excess of a voltage threshold.  In related art, Graessner discloses that for detection of a possible impact, coil(s) may be tapped to obtain a voltage that may be analyzed over time as a measure for impact (Graessner, e.g., Figs. 1-2 and paragraph 28, Fig. 2 shows rest voltage UR which is constant and typically does not fluctuate or fluctuates minimally; also shown is a threshold voltage US that must be exceeded by a voltage or voltage change induced by a moving object so that this voltage or voltage change can be detected as an impact event; in the shown example, the object 4 moves into the bore 3 at the point in time t1, apparently yielding a S is larger than the rest voltage UR which is constant and typically does not fluctuate or fluctuates minimally.  Threshold voltage US therefore at least serves to differentiate minimal fluctuations in the rest voltage UR which may not be associated with an impact event from fluctuations that may be associated with an impact event.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Piron in view Huang such that the acts of storing the digital representations of the voltages and processing the digital representations of the voltages and the data received from the mechanical vibration sensors to categorize the detected variation in the voltages at the tapping points are performed in response to the detection of a voltage at the tapping points in excess of a voltage threshold.  In this way, the storing and processing of Piron in view Huang can be performed when it is confirmed that the voltage at the tapping points is sufficiently above a normal/rest voltage of the coils, thereby excluding minimal voltage fluctuations from consideration in the manner disclosed by Graessner.

	Regarding claim 23, Piron in view Huang and Graessner discloses wherein the acts of storing the digital representations of the voltages and processing the digital representations of the voltages and the data received from the mechanical vibration sensors to categorize the detected variation in the voltages at the tapping points further comprises determining whether the magnet system is in use in a magnetic resonance imaging (MRI) system (see Piron in view Huang and Graessner as applied to claim 20, it is at least implicit in Piron in view Huang and Graessner that it has been determined that the magnet system is in use in a magnetic resonance imaging (MRI) system as Huang’s receiving/conversion of the voltages and Graessner’s teachings as to the processing of coil voltages are not performed when the magnet system is not in use in the MRI system).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Graessner.

	Regarding claim 25, Huang discloses a method for detecting anomalies in voltages within a magnet system comprising series-connected current-carrying superconducting coils (Huang, e.g., Fig. 2 and paragraph 20, superconducting magnet 14 including series-connected current-carrying superconducting coils 18), comprising:
	receiving voltages from tapping points located electrically between superconducting coils within the magnet system (Huang, e.g., Fig. 2 and paragraph 21, plurality of voltage taps 22 are electrically connected to the superconducting magnet 14 at nodes 16; each node 16 may be tapped such that a voltage across adjacent voltage taps 22 represents the voltage across one coil 18);
	converting the voltages into digital representations of the voltages (Huang, e.g., Fig. 2 and paragraphs 25-27, inductive voltage is acquired for each coil 18; also 
	storing the digital representations of the voltages (Huang, e.g., Fig. 2 and paragraphs 25-27, inductive voltage is acquired for each coil 18; also see Fig. 4 and paragraph 31, during normal superconducting operations, a voltage induced in superconducting magnet 14 is acquired 90; voltages induced in each coil 18 are acquired 90; voltages induced in the magnet coils 18 during normal superconducting operations may include, for example, a 0.1 Hz range signal waveform caused by moving metal and a signal waveform in the 10s Hz range caused by vibration; note that Huang must necessarily store the voltages, if only briefly, in order to perform the disclose analysis of the voltages)


processing the digital representations of the voltages to calculate a periodicity of time for which the coil voltage disturbance value is in excess of a voltage threshold, and to categorize a detected variation in the voltages at the tapping points based upon the periodicity of time to identify the cause of the variations in voltages as one of (i) a first type of mechanical impact, (ii) a second type of mechanical impact, or (iii) interference in a magnetic field due to a nearby object not resulting in a mechanical impact.  In related art, Graessner discloses that for detection of a possible impact, coil(s) may be tapped to obtain a voltage that may be analyzed over time that may be evaluated as a measure for impact (Graessner, e.g., Figs. 1-2 and paragraph 28, Fig. 2 shows rest voltage UR which is constant and typically does not fluctuate or fluctuates minimally; also shown is a threshold voltage US that must be exceeded by a voltage or voltage change induced by a moving object so that this voltage or voltage change can be detected as an impact event; in the shown example, the object 4 moves into the bore 3 at the point in time t1, apparently yielding a sharp voltage peak that can be detected by the control and processing device 8 and is evaluated as a measure for an impact; this event is stored in S is indicative of the nature of the detected event.  In particular, Graessner’s characterization of the voltage U as “a sharp voltage peak” (sharp because voltage U exceeded threshold voltage US for a relatively short period of time) suggests that the induction was short-lived and therefore likely caused by an object impacting quickly with high speed/force.  Conversely, one of ordinary skill in the art would expect that a voltage peak somewhat longer than that shown in Fig. 2 of Graessner would be associated with an object impacting less quickly with lower speed/force.  Still further, one of ordinary skill in the art would understand that a voltage peak of a relatively long duration that changes very gradually may merely be associated with inductive changes caused by moving metal objects in the vicinity of the tapped coil(s) but that are not attracted so as to cause an impact.  To summarize, one of ordinary skill in the art would understand from Graessner’s disclosure that the periodicity of time for which the coil voltage disturbance value is in excess of a voltage threshold is indicative of the type of impact event, e.g., a quick, forceful impact, a less quick, less forceful impact or merely a field disruption with no impact.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Huang to include processing the digital representations of the voltages to calculate a periodicity of time for which the coil voltage disturbance value is 

	Regarding claim 26, Huang in view of Graessner discloses wherein the act of processing the digital representations of the voltages to categorize the detected variation in the voltages at the tapping points comprises determining whether the magnet system is in use in a magnetic resonance imaging (MRI) system (see Huang in view of Graessner as applied to claim 25, it is at least implicit in Huang in view of Graessner that it has been determined that the magnet system is in use in a magnetic resonance imaging (MRI) system, e.g., the MRI system of Huang, as Huang’s receiving/conversion of the voltages and Graessner’s teachings as to the processing of coil voltages are not performed when the magnet system is not in use in the MRI system).

Allowable Subject Matter
Claims 21, 22, 24 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	X. Huang, A. Wu, M. Xu, X. Chu, C. Yang and Y. Zhao, "An Active Quench Protection System for MRI Magnets," in IEEE Transactions on Applied Superconductivity, vol. 20, no. 3, pp. 2091-2094, June 2010 relates to an active quench protection system to safely protect a 1.5 T superconducting MRI magnet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL R MILLER/Primary Examiner, Art Unit 2863